Citation Nr: 9933332	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  95-30 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C. B.




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to April 
1962, and from April 1964 to July 1966.  He died on 
April [redacted], 1995.  The appellant is the veteran's 
surviving spouse.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the issue of entitlement to basic 
eligibility for VA Chapter 35 Educational Assistance benefits 
was denied by the RO in a June 1995 decision.  The appellant, 
however, did not file a timely notice of disagreement with 
that decision, and consequently, the Board is without 
jurisdiction to adjudicate that issue.  

The Board notes further that the appellant was afforded a 
hearing before a hearing officer at the RO in March 1997.  In 
addition to the testimony presented by the appellant, C.B. 
also presented testimony at the hearing.  


FINDINGS OF FACT

1.  The veteran died on April [redacted], 1995, at the age of 56.  
The immediate cause of death was identified as complications 
of chronic obstructive pulmonary disease.  No autopsy was 
performed.
2.  Service connection was in effect for a noncompensable 
scar as a residual of a left thoracotomy at the time of the 
veteran's death.  Service connection was not in effect for 
chronic obstructive pulmonary disease.  

3.  Competent evidence showing any nexus between the cause of 
the veteran's death and his periods of service or to a 
disease or injury of service origin has not been presented, 
thus the claim of entitlement to service connection for the 
cause of death, on a direct basis, as well as secondary to a 
service-connected disorder, is not plausible.

4.  Competent evidence showing a causal relationship between 
the veteran's chronic obstructive pulmonary disorder and 
cigarette smoking and/or nicotine dependence during service 
has not been presented, thus the claim of entitlement to 
service connection for the cause of death as secondary to 
cigarette smoking and/or nicotine dependence during service 
is not plausible.

5. Competent evidence relating the veteran's death to service 
or to the veteran's presumed exposure to Agent Orange in 
service has not been presented, thus the claim of entitlement 
to service connection for the cause of death as secondary to 
his exposure to Agent Orange or other herbicide agent, is not 
plausible.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  She contends that he died of chronic 
obstructive pulmonary disorder as a result of the 
pneumothorax that he experienced in service, and/or as a 
result of exposure to Agent Orange and napalm during service, 
and/or as a result of his use of tobacco and/or nicotine 
dependence during service.  In the interest of clarity, the 
Board will review the law, VA regulations and other authority 
which may be relevant to this claim; briefly describe the 
factual background of this case; and then proceed to analyze 
the claim and render a decision.

As an initial matter, it is noted that in July 1998, the 
Internal Revenue Service Restructuring and Reform Act of 1998 
(IRS Reform Act) was enacted into law as Public Law No. 105- 
206.  In pertinent part, the IRS Reform Act prohibits service 
connection of a death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during the veteran's service.  
38 U.S.C.A. § 1103 (West Supp. 1999).  The new section 1103 
does not, however, affect veterans and survivors currently 
receiving benefits and veterans and survivors who filed 
claims on or before June 9, 1998.  As such, since the 
appellant's claim was filed before June 9, 1998, the 
adjudication thereof is not affected by the IRS Reform Act.

Relevant Law and Regulations

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service- 
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (1999).

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1999). 

Notwithstanding the foregoing, service connection may be 
granted for disease which is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999); See Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  
Service connection may also be granted for disability which 
is due to service-connected disease or injury. 38 C.F.R. § 
3.310 (1999).  See Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death. 38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto. 38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 C.F.R. § 3.312(c).  The debilitating 
effects of a service-connected disability must have made the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c).

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If she has not, her 
appeal must fail. 38 U.S.C.A. § 5107(a); see Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In order for a claim for service connection for the cause of 
the veteran's death to be well-grounded, there must be (1) 
evidence of the veteran's death; (2) evidence of incurrence 
or aggravation of a disease or injury in service; and (3) 
evidence of a nexus between the in-service injury or disease 
and the veteran's death.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); see also Ramey v. Brown, 9 Vet. App. 40, 46 
(1996).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy, 1 Vet. 
App. at 81.  A claimant would not meet this burden imposed by 
section 5107(a) merely by presenting lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded under 
section 5107(a).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disability listed in 38 C.F.R. § 
3.309(e), shall be presumed to have been exposed during such 
service to a herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307.  If a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service- connected, even though there is no record of such 
disease during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, porphyria cutanea tarda, 
respiratory cancers, and soft-tissue sarcoma.  38 C.F.R. § 
3.309(e).  Porphyria cutanea tarda, however, must become 
manifest to a degree of 10 percent or more within one year 
after the last date on which the veteran was exposed to an 
herbicide agent during active service.  38 C.F.R. § 3.307 (a) 
(6) (ii). 

Special considerations regarding tobacco use

Because of the specific nature of the current appellate 
claim, [and particularly in light of VA's obligation to fully 
inform the appellant as to what is required for such a claim 
to be successful pursuant to Robinette v. Brown, 8 Vet. App. 
69 (1995)], the Board finds that it would be productive to 
cite certain pertinent guidelines, to include the most recent 
VA General Counsel Precedent Opinion in this matter.  The 
Board is bound in its decisions by the precedent opinions of 
VA General Counsel.  See 38 U.S.C.A. § 7104(c).

The VAOPGCPREC 19-97 was prepared in response to an inquiry 
as to under what circumstances service connection may be 
established for tobacco-related disability or death on the 
basis that such disability or death is secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service.

The opinion, in pertinent part, was to the effect that while 
38 C.F.R. § 3.310 provides for "secondary service 
connection", alternatively, if a claimant could establish 
that a disease or injury resulting in disability or death was 
a direct result of tobacco use during service, e.g., damage 
done to a veteran's lungs by in-service smoking gave rise to, 
for example lung cancer, service connection may be 
established without reference to section 3.310(a).

However, where the evidence indicated a likelihood that a 
veteran's disabling illness had its origin in tobacco use 
subsequent to service, and the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service, the issue then became whether the illness may 
be considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310.

The 1997 O.G.C. Opinion cited a prior 1993 holding that 
whether nicotine dependence was a disease for compensation 
purposes was an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles.  
The threshold question was whether nicotine dependence could 
be considered a disease within the meaning of the veterans' 
benefit laws; and in that regard, it referred to further VA 
guidelines which held in the affirmative.

The 1997 O.G.C. Opinion further noted that secondary service 
connection could occur only if a veteran's nicotine 
dependence, which arose in service, and resulting tobacco use 
were the proximate cause of the disability or death which is 
the basis of the claim, and that proximate cause is 
adjudicatively one of fact.  The 1997 Opinion also noted the 
potential for an intervening or a supervening cause of injury 
which might act to sever the proximate and causal connection 
between the original act and the injury.

Thus, based on VA's Under Secretary for Health's conclusion 
that nicotine dependence may be considered a disease, the two 
principal questions which must be answered by adjudicators in 
resolving a claim for benefits for tobacco-related disability 
or death secondary to nicotine dependence are:  (1) whether 
the veteran acquired a dependence on nicotine during service; 
and (2) whether nicotine dependence which arose during 
service may be considered the proximate cause of disability 
or death occurring after service.

With regard to the first question, the O.G.C. Opinion held 
that the determination of whether a veteran is dependent on 
nicotine is a medical issue.

It quoted DSM-IV at 243, the criteria for diagnosing 
substance dependence as specifically applicable to nicotine 
dependence.  Under those criteria, nicotine dependence may be 
described as a maladaptive pattern of nicotine use leading to 
clinically significant impairment or distress, as manifested 
by three or more of the following criteria occurring at any 
time in the same 12-month period:

(1) tolerance, as manifested by the absence of nausea, 
dizziness, and other characteristic symptoms despite use of 
substantial amounts of nicotine or a diminished effect 
observed with continued use of the same amount of nicotine- 
containing products;

(2) withdrawal, marked by appearance of four or more of the 
following signs within twenty-four hours of abrupt cessation 
of daily nicotine use or reduction in the amount of nicotine 
used: 
	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or 
	(h) increased appetite or weight gain; or by use of 
	nicotine or a closely related substance to relieve 
	or avoid withdrawal symptoms;

(3) use of tobacco in larger amounts or over a longer period 
than was intended;

(4) persistent desire or unsuccessful efforts to cut down or 
control nicotine use;

(5) devotion of a great deal of time in activities necessary 
to obtain nicotine (e.g., driving long distances) or use 
nicotine (e.g., chain-smoking);

(6) relinquishment or reduction of important social, 
occupational, or recreational activities because of nicotine 
use (e.g., giving up an activity which occurs in smoking-
restricted areas); and

(7) continued use of nicotine despite knowledge of having a 
persistent or recurrent physical or psychological problem 
that is likely to have been caused or exacerbated by 
nicotine. Id. at 181, 243-45.

The O.G.C. Opinion further noted that in a case where, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated.  As discussed 
above, a supervening cause of the disability or death, such 
as exposure to environmental toxins, etc., might constitute a 
supervening cause of the disability or death so as to 
preclude service connection.  It also addressed the situation 
when a nicotine-dependent individual might have full 
remission and then resume use of tobacco products.

In summary, the General Counsel held that whether secondary 
service connection for disability or death attributable to 
tobacco use subsequent to military service should be 
established on the basis that such tobacco use resulted from 
nicotine dependence arising in service, depended upon all the 
factors addressed above and the answering of these questions 
by applying established medical principles to the facts of 
particular claims.

The 1997 O.G.C. Opinion also held that with regard to 
proximate causation, if it is determined that, as a result of 
nicotine dependence acquired in service, a veteran continued 
to use tobacco products following service, adjudicative 
personnel must consider whether there is a supervening cause 
of the claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.

On July 24, 1997, the Acting Under Secretary of VA for 
Benefits issued USB Letter 20-97-14 with further guidelines 
for adjudication of claims of entitlement to service 
connection based on tobacco use or nicotine dependence.

The July 1997 letter reiterated significant portions of the 
General Counsel Opinion holding that secondary service 
connection related to nicotine dependence arising in service 
depends upon three elements of:  (1) whether nicotine 
dependence may be considered a disease for purposes of the 
laws governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  The letter further noted that such 
claims based on use of tobacco products could be on direct, 
presumptive, or secondary bases.  In any event, each claim 
was clearly to be subjected to the usual underlying criteria 
for well-grounded claims.

The July 1997 USB letter referred to an earlier all-station 
letter dated in January 1997, which discussed at length the 
criteria required for a claim to meet the well-groundedness 
threshold.  Specifically, in pertinent part, for claims 
alleging a direct link between tobacco use in service and a 
current disability, the claimant must provide medical 
evidence of a current disability, medical or lay evidence of 
tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service in order to establish a well-grounded 
claim.

For claims alleging secondary service connection for a 
current disease on the basis of nicotine dependence acquired 
in service, the claimant must provide medical evidence of a 
current disability, medical evidence that nicotine dependence 
arose in service, and medical evidence of a relationship 
between the current disability and the nicotine dependence.  
For the purposes of well-groundedness, medical evidence that 
nicotine dependence arose in service may consist of a current 
diagnosis of nicotine dependence along with the physicians 
opinion with respect to that dependence having originated in 
service.  The letter further noted that if the claim was not 
well-grounded, the claimant would be advised of what evidence 
is necessary to make his or her claim well-grounded.

On the other hand, once a well-grounded claim has been 
received, there was a responsibility to execute VA's duty to 
assist.  Citing a May 1997 Under Secretary for Health 
document, the letter held that nicotine dependence is a 
disease, and as such, each decision must then specifically 
address the remaining two elements, i.e. whether the veteran 
acquired a dependence on nicotine in service; and whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran under General Counsel and regulatory 
definitions.

Factual Background

The veteran's service medical records are of record for his 
first and second period of service.  In that regard, it is 
noted that there was some question in the processing of this 
appeal as to whether all of the records are available for the 
veteran's second period of service from 1964 to 1966.  The 
Board notes that considerable effort has been made by the RO 
to accumulate evidence pertinent to the veteran's claim, in 
particular, all of the veteran's service medical records 
including those for his second period of service.  The Board 
notes further that the 1964 reenlistment examination report, 
the 1966 discharge examination report, and interim medical 
records for the veteran's second period of service are 
associated with the claims file.  Consequently, the Board is 
satisfied that, to the extent possible, all relevant facts 
have been properly developed.  

Notwithstanding, the Board recognizes its heightened duty to 
explain its findings and conclusions and to consider the 
benefit of the doubt in cases where such records are 
unavailable.  See OHare v. Derwinski, 1 Vet. App. 365 (1991); 
Dixon v. Derwinski, 3 Vet. App. 261 (1992).  As noted, the RO 
has made a diligent effort to obtain the veteran's service 
medical records from the National Personnel Records Center, 
which indicated that all of the veteran's records had been 
furnished.

The veteran's service medical records do not show any 
incurrence of chronic obstructive pulmonary disease during 
service.  These records also do not show that the veteran had 
nicotine addiction or that he smoked cigarettes during 
service.  There is evidence that the veteran served in the 
Republic of Vietnam during the Vietnam era.  

Service medical records reveal that X-rays in June 1960, 
disclosed a complete collapse of the left lung with 
mediastinal shift to the right.  A spontaneous left 
pneumothorax was diagnosed, for which the veteran underwent a 
4th interspace thoracotomy, where apical blebs were resected 
and a pleurodesis were performed.  Post-operatively, the 
veteran developed a staph. aureus wound infection; following 
one month of local treatment, a second closure was performed 
successfully.  Upon post-operative follow-up of thoracotomy 
in October 1960, x-ray examination of the chest was within 
normal limits.  Clinical evaluation of the lungs and chest 
upon separation from the 1st period of service in April 1962, 
upon reenlistment in April 1964, and upon separation from the 
second period of service in July 1966 produced normal 
findings.  

Upon VA examination in October 1962, the veteran complained 
of chest pain.  The report showed no indication of chronic 
obstructive pulmonary disease, nicotine dependence, or 
cigarette smoking.  The pertinent diagnosis was history of 
status post chest surgery for spontaneous pneumothorax, left, 
etiology unknown.  

In a November 1962, rating decision, service connection was 
established for post-operative thoracotomy scar on the left 
and evaluated as noncompensable.  At the time of the 
veteran's death, service connection remained in effect and 
evaluated as noncompensable for a post-operative thoracotomy 
scar on the left. 

Upon VA examination in May 1977, there was no indication of 
nicotine dependence, or cigarette smoking.  The pertinent 
diagnoses were chronic obstructive pulmonary disease and 
status post thoracotomy for spontaneous pneumothorax.  

The veteran was hospitalized in December 1977 for complaints 
of fever, cough, chest congestion, chest pain, shortness of 
breath, and wheezes.  The pertinent discharge diagnoses were 
viral pneumonitis; chronic obstructive pulmonary disease; 
mild bullous emphysema; and chronic cigarette addiction.  

An "Initial Cardiac Evaluation" dated July 15, 1994, from 
Dr. K.J.B., M.D., is of record.  In terms of history of the 
veteran's present illness, it was noted that the veteran had 
a significant history of chronic pulmonary disease, and that 
his risk factors for atherosclerotic heart disease included a 
70 pack year cigarette smoking history, and smoking as much 
as two packs a day for the last several years.  Following 
examination, the pertinent assessment was that the veteran 
had severe chronic obstructive pulmonary disease most likely 
secondary to his cigarette abuse.  

The veteran was afforded a special Agent Orange examination 
in December 1994.  He reported on-ship service in the Vietnam 
area from 1964 to 1966, but indicated no exposure to Agent 
Orange, but exposure to "Nabomb."  He also disclosed a one 
pack per day habit of smoking times 45 years, until quitting 
in June 1994.  The resulting assessment was chronic 
obstructive pulmonary disease; no agent orange exposure by 
history; and exposure to "nabomb" chemical for 2 years.

A Certificate of Death showing the veteran's death occurred 
on April [redacted], 1995 is of record.  The certificate lists the 
immediate cause of death as chronic obstructive pulmonary 
disease, with time interval between onset and death 
categorized as "years".  No underlying cause of death was 
listed, and no other significant conditions contributing to 
his death were identified.  No autopsy was performed.  No 
terminal hospital records were available, as the veteran did 
not die in a hospital but at his residence.

The appellant and C.B., the veteran's daughter, testified at 
a hearing before a hearing officer at the RO in March 1997.  
The appellant recalled that she and the veteran had been 
married since 1975, but that she had known him two years 
prior to that time.  She stated that his health, particularly 
his breathing was poor at the time, and that as far as she 
knew, he had smoked in service and after service.  She noted 
that he was told in 1977 that he had only one year to live 
because of his lung capacity.  She stated that the veteran's 
health continued to deteriorate throughout their marriage.  
C.B. attested to the veteran's poor pulmonary health.  It was 
argued that the veteran died of chronic obstructive pulmonary 
disorder as a result of the pneumothorax that he experienced 
in service, and/or as a result of exposure to Agent Orange 
and napalm during service, and/or as a result of his use of 
tobacco during service.  

In a letter to the appellant dated in August 1998, and 
remailed several times thereafter, the RO informed the 
appellant of additional evidence which would be of assistance 
in deciding her claim with respect to the veteran's tobacco 
use, including a "Tobacco Use Questionnaire".  The appellant 
did not respond to the letter.  

Analysis

The Board's discussion will consider the various contentions 
advanced by the appellant that incidents of the veteran's 
service, including his alleged smoking during service, his 
pneumothorax, and his presumed exposure to agent orange 
herbicide during service, caused his fatal chronic 
obstructive pulmonary disease.

It is undisputed that the cause of the veteran's death was 
chronic obstructive pulmonary disease.  There is no evidence 
of record showing that any other condition contributed 
substantially or materially to cause death.

The appellant has stated several theories in support of her 
claim that she is entitled to service connection for the 
cause of the veteran's death.  While it does not appear that 
she contends that the veteran incurred chronic obstructive 
pulmonary disease during service, for the sake of 
completeness, the Board will briefly discuss the question of 
direct service connection.

The veteran was not service-connected for chronic obstructive 
pulmonary disease at the time of his death.  There is no 
medical evidence showing that the veteran incurred chronic 
obstructive pulmonary disease during service, or for that 
matter for decades after service, and there is no medical 
evidence that any chronic obstructive pulmonary disease or 
any pulmonary disability (other than the noncompensable 
scarring from the pneumothorax) was directly related to 
service.  The Board finds that the absence of evidence 
showing that the veteran incurred chronic obstructive 
pulmonary disease during service precludes a finding of a 
well-grounded claim for direct service connection for the 
cause of the veteran's death.  See Caluza, 7 Vet. App. at 
506.

The appellant has, however, advanced the contention that the 
veteran's chronic obstructive pulmonary disease was related 
on a secondary basis to his service-connected thoracotomy 
scar specifically, and the underlying spontaneous 
pneumothorax, in general.  Consequently, the Board will 
briefly discuss the question of secondary service connection.  

Although there is medical evidence showing that the veteran 
incurred a spontaneous left pneumothorax during service and 
underwent a thoracotomy for that disorder which resulted in a 
post-operative scar, there is no medical evidence that his 
fatal chronic obstructive pulmonary disease was directly or 
indirectly related to that in-service incident.  The Board 
finds that the absence of evidence showing such a 
relationship precludes a finding of a well-grounded claim for 
secondary service connection for the cause of the veteran's 
death.  See Caluza, 7 Vet. App. at 506.

Agent Orange and Other Herbicide Exposure

The appellant has essentially contended that it is possible 
that the veteran's fatal chronic obstructive pulmonary 
disease was the result of his presumed exposure to a 
herbicide agent during his service in Vietnam, including 
Agent Orange and napalm, although she has no evidence to 
present in support of this contention.  It is noted that the 
veteran was afforded a special Agent Orange examination in 
December 1994, with a resulting assessment of chronic 
obstructive pulmonary disease; no agent orange exposure by 
history; and exposure to "nabomb" chemical for 2 years. 

As noted above, entitlement to service connection for certain 
pulmonary disorders on a presumptive basis, requires that the 
veteran's fatal lung disorder, namely chronic obstructive 
pulmonary disease, be among the disabilities listed in 38 
C.F.R. § 3.309(e), unless there is affirmative evidence to 
establish that the veteran was not exposed to an herbicide 
agent during that service.  38 C.F.R. § 3.307.  Although the 
evidence shows that the veteran served either offshore or in 
the Republic of Vietnam during his period of service and his 
exposure to such agent would be conceded based upon such 
service if the veteran had any of the disorders listed in 38 
C.F.R. § 3.309(e), it is not shown that he had any of the 
presumptive diseases during his lifetime.  The Board has also 
reviewed the veteran's claims file and has determined that 
there is no competent evidence that would suggest that the 
veteran's fatal chronic obstructive pulmonary disease was 
otherwise related to his presumed exposure to Agent Orange, 
napalm, or any other herbicide or chemical agent during 
service.  

Cigarette Smoking  and Nicotine Dependence 

As a preliminary matter, the Board notes that there is 
evidence that the veteran had smoked cigarettes and was 
nicotine dependent until just prior to his death, and the 
appellant has implicitly raised the issue of whether the 
cause of the veteran's death may be related to nicotine 
dependence and cigarette smoking incurred during service.  
Although there is evidence provided by the veteran upon post-
service examination that he had smoked cigarettes during 
service, there is no evidence of record showing that the 
veteran became dependent on nicotine during service.  

For purpose of analysis, however, the Board may assume 
without proving that the veteran smoked cigarettes during 
service, and further assume without proving that he was 
nicotine dependent during service.  It requires no 
assumption, however, to find that he smoked for decades and 
was nicotine dependent following his separation from service 
until approximately ten months before his death in April 
1995.  In essence, the question posed by the appellant's 
claim that the cause of the veteran's death was related to 
service is whether cigarette smoking and/or nicotine 
dependence in service, as opposed to cigarette smoking and/or 
nicotine dependence during periods when the veteran was not 
in service, caused or contributed substantially or materially 
to cause the veteran's death.  The Board must thus address 
the issue of whether cigarette smoking and/or nicotine 
dependence in service is the proximate cause of the fatal 
lung cancer.

In VAOGCPREC 2-93, the General Counsel pointed out that 
direct service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  The General Counsel noted that consistent 
with the applicable principles in the law and regulations, VA 
had promulgated regulations governing adjudication of claims 
based on exposure to dioxin or ionizing radiation, "agents 
which may result in conditions which become manifest years 
after exposure."  38 C.F.R. §§ 3.311a and 3.311 (1998).

The General Counsel continued:

(I)n authorizing service connection for disability or death 
resulting from such conditions, VA recognized the need for 
evidence of exposure to the agents in question coincident in 
time with a veteran's military service and some link between 
that exposure and the subsequent disability or death. 
[Citation omitted.]  Thus, a disease which is diagnosed after 
service discharge may be considered to be service connected 
if an event or exposure during service subsequently results 
in disability or death. 

The General Counsel's opinion holds that the governing law, 
38 U.S.C.A. §§ 101(16), 1110, 1131 and 1310 (West 1991) and 
38 C.F.R. § 3.303(d), provides authority for the grant of 
service connection for disability resulting from "an event or 
exposure" in service.

Thus, the General Counsel also held, in effect, that if a 
disease or injury becomes manifest after service, if such was 
due to tobacco use in line of duty in the active military 
service, service connection may be established.  Accordingly, 
the Board must conclude that under this rubric, cigarette 
smoking and/or nicotine dependence in service could possibly 
constitute an "event or exposure" that could cause, some 
years after service, disease that produced disability and 
death.

Based on a review of the evidence of record, the Board finds 
that, even if it can be established that the veteran smoked 
cigarettes and/or was nicotine dependent during service, 
there is no competent medical evidence to support a finding 
that the veteran's chronic obstructive pulmonary disease, 
which developed many years after the veteran's active 
service, was the result of cigarette smoking and/or nicotine 
dependence during such active service.  The appellant is not 
competent to make such a determination, as it is a medical 
question which requires medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) and Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1992).

As stated by the Court, "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that a claim is plausible or 
possible is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993). The record does not reveal that the appellant 
possess any medical expertise and indeed has not claimed such 
expertise.  Thus, the appellant's lay medical assertions to 
the effect that the veteran's use of tobacco in service 
caused or substantially or materially contributed to the 
cause of his death have no probative value.  See Espiritu, 2 
Vet. App. 492; Grottveit, 5 Vet. App. at 93.  On the issue of 
medical causation, the Court has been clear that "[l]ay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose . . ."  
Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).

While the Board has no reason to doubt the appellant's 
assertions that the veteran smoked during service, she has 
failed to present any competent medical evidence that such 
in-service smoking contributed substantially or materially to 
cause his death.  Cf. Combee v. Brown, 34 F. 3d 1039, 1942 
(Fed. Cir. 1994):  "Proof of direct service connection thus 
entails proof that exposure during service caused the malady 
that appears many years later."

The evidence of record does not contain any medical evidence 
relating the cause of the veteran's death to cigarette 
smoking and/or nicotine dependence during service.  As noted 
above, the appellant has not alleged that chronic obstructive 
pulmonary disease arose during his period of service, and his 
service medical records do not reflect any such disability 
during service.  Medical evidence showing a causal 
relationship between the cause of the veteran's death and 
service is required for a well-grounded claim pursuant to 
Caluza.  As there is no such medical evidence of record, a 
claim for direct service connection on the basis of cigarette 
smoking and/or nicotine dependence in service must be denied.

The appellant has not squarely contended that any combination 
of presumed Agent Orange exposure, the spontaneous in-service 
pneumothorax, tobacco use, and/or nicotine dependence led to 
the veteran's terminal chronic obstructive pulmonary disease, 
but such may be inferred from her presentation.  See Douglas 
v. Derwinski, 2 Vet. App. 103 (1992); cf. Sawyer v. 
Derwinski, 1 Vet. App. 130, 138 (Steinberg, J., concurring).  
There is, however, no medical or other competent evidence of 
record which supports the proposition that tobacco smoking 
and/or nicotine dependence in service, together with Agent 
Orange exposure and/or a spontaneous pneumothorax in service, 
or any combination thereof, led to the fatal chronic 
obstructive pulmonary disease.  This aspect of the 
appellant's claim, like the other aspects, is not well 
grounded.  In Tirpak v. Derwinski, 2 Vet. App. 609, 610 
(1992), the Court held that a claim must be accompanied by 
supportive evidence and that such evidence "must 'justify a 
belief by a fair and impartial individual' that the claim is 
plausible."  In this case, no such evidence has been 
submitted.  The claim is accordingly denied.

Additional Matters

Because the appellant's claim for service connection is not 
well-grounded, VA is under no duty to further assist her in 
developing facts pertinent to that claim.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159(a); Epps v. Gober, 126 F.3d 1454 
(Fed. Cir. 1997); see Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); see also Grottveit, 5 Vet. App. 91, 93.  VA's 
obligation to assist depends upon the particular facts of the 
case and the extent to which VA has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  See Robinette, 8 Vet. App. 69, 78 (1995).  The Court 
has held that the obligation exists only in the limited 
circumstances where the appellant has referenced other known 
and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  The VA is not on notice of any other known and 
existing evidence which would make the adjudicated service 
connection claim plausible.  The RO informed the appellant of 
the type of evidence necessary to state a well- grounded 
claim in its statement of the case of July 1995, in the 
supplemental statement of the case of September 1997, and 
subsequent supplemental statement of the case in March 1999, 
and in the 1998 tobacco-related letters to the appellant.  
The Board's decision serves to inform the appellant of the 
kind of evidence which would be necessary to make her claim 
well- grounded, to include competent medical opinion evidence 
which indicates that the veteran's fatal chronic obstructive 
pulmonary disease was caused by smoking and/or nicotine 
dependence, and/or herbicide exposure, and/or the spontaneous 
pneumothorax, in service, or any combination thereof.

For the above reasons and bases, the benefit sought on appeal 
is denied.


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for the cause of the veteran's death is 
denied.




		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals



 

